DETAILED ACTION

A request for continued examination under 37 C.F.R. 1.114, including the fee set forth in 37 C.F.R. 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. 1.114, and the fee set forth in 37 C.F.R. 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. 1.114.  Applicant’s submission filed Sep. 10, 2021 has been received and entered into the present application.  

Status of claims
The amendment filed on Sep. 10, 2021 is acknowledged. Claims 15, 17-18, 38, 44, and 59-68 are under examination in the instant office action.
Applicants' arguments filed on Sep. 10, 2021, have been fully considered but they are not deemed to be persuasive or moot in view of the rejections which are either reiterated or newly applied in view of amendments. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  They constitute the complete set presently being applied to the instant application. 

Claim Rejections - 35 USC § 112 (a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention

New matter Rejection 
Claims 15, 17-18, 38, 44, and 59-68 are rejected 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. All dependent claims are included.
Independent Claims 15, 17, and 18 recite “administering an effective amount of Compound I or a pharmaceutically acceptable salt thereof and meropenem to the subject to achieve: an in vivo Compound I 24h AUC from about 280 mg*h/L to about 470 mg*h/L, a Compound I plasma clearance from about 3.4 L/h to about 6.1 L/h , and meropenem plasma clearance from about 4.5 L/h to about 7.0 L/h (claim 15); an in vivo Compound I 24h AUC from about 280 mg*h/L to about 470 mg*h/L, a Compound I plasma clearance from about 2.0 L/h to about 3.4 L/h, and meropenem plasma clearance from about 3.2 L/h to about 4.5 L/h (claim 17); and  an in vivo Compound I 24h AUC from about 280 mg*h/L to about 470 mg*h/L, a Compound I plasma clearance from about 0.7 L/h to about 2.0 L/h, and meropenem plasma clearance from about 2.0 L/h to about 3.2 L/h (claim 18), respectively. 
However, the original disclosure provides no support for achieving the specific ranges of AUC0-24 and plasma clearance for Compound I and meropenem in patients who is suffering from about 284 mg*h/L to about 470 mg*h/L for patients having a creatinine clearance of > 50 ml/min by administering Compound I and meropenem in a dose of about 2.0 g every 8 hour (see Table B), the specification does not disclose newly recited specific ranges of AUC0-24 and plasma clearance for Compound I and meropenem for patients having a creatinine clearance of < 50 ml/min by administering Compound I and meropenem in three different dosing amounts. 
Therefore, it is considered as new matter. New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 (a) to § 608.04(c). 
The written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads). 

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 15, 17-18, 38, 44, and 59-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. All dependent claims are included.
Claim 15 recites “administering an effective amount of Compound I or a pharmaceutically acceptable salt thereof and meropenem to the subject to achieve an in vivo Compound I 24h AUC from about 280 mg*h/L to about 470 mg*h/L, a Compound I plasma clearance from about 3.4 L/h to about 6.1 L/h , and meropenem plasma clearance from about 4.5 L/h to about 7.0 L/h  and then also recites “Compound I or the pharmaceutically acceptable salt thereof and meropenem are each administered in a dose of about 1.0 g every 8 hours. 
Thus, the claim appears to recite that the dose of about 1.0 g every 8 hours is the effective amount for achieving the claimed in vivo 24h AUC and creatinine clearance (Cl) for Compound I and meropenem. However, Applicant stated the following arguments in the response in filed on 9/10/2021 (see p24, para 1): 
For patients having “a creatinine clearance of > 30 ml/min and < 50 ml/min,” the Compound I plasma clearance values are about 2.2, 2.7, 3.0, 5.5, and 6.1 L/h. For the same patients, the meropenem plasma clearance values are about 3.4, 4.0, 4.2, 6.0, 6.3, and 7.7 L/h. Thus, not every subject having “a creatinine clearance of > 30 ml/min and < 50 ml/min” treated according to the claimed method necessarily achieves “a Compound I plasma clearance from about 3.4 L/h to about 6.1 L/h, and meropenem plasma clearance from about 4.5 L/h to about 7.0 L/h.” Similarly, for patients having “a creatinine clearance of > 10 ml/min and < 20 ml/min,” the meropenem plasma clearance values are about 1.7, 2.2, 2.3, 3.2, and 3.5 L/h. Thus, not every subject having “a creatinine clearance of => 10 ml/min and < 20 ml/min” treated according to the claimed method necessarily achieves a “meropenem plasma clearance from about 2.0 L/h to about 3.2 L/h.” The data clearly indicate that most patients will achieve the claimed Compound I and meropenem plasma clearance, but not all patients will do so. As such, the claimed Compound I and meropenem plasma clearance values are not necessarily and inevitably present.

Based on Applicant’s argument, it appears that the dose of about 1.0 g every 8 hours may not always be the effective amount to achieve the claimed AUC and Cl.  Since two different amounts to administer are recited in the same claim, it is confusing and unclear as to which limitation controls the metes and bounds of the claimed method: 1) administering an effective amount to achieve the claimed AUC and Cl or 2) administering in a dose of about 1.0 g every 8 hours which does not necessarily achieve the claimed AUC and Cl according to Applicant’s assertion. Claims 17 and 18 also have the same issue.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In addition, it is unclear whether the patient population of the claimed method excludes those patients who do not achieve the claimed AUC and Cl by administering the dosage amounts in recited claims 15 and 17-18 in view of the above Applicants’ statement that “not all patients will do so”. Clarification is required.
For the examination purpose, the claimed method is interpreted to require administering in a dose of about 1.0 g every 8 hours, about 1.0 g every 12 hours, and about 0.5g every 12 hours respectively to a patient, who will necessarily achieve the claimed AUC and Cl in claim 15, and 17-18. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 17-18, 38, 44, and 59-68 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0331355 in view of B.A. Cunha (International Journal of Antimicrobial Agents, Volume 10, Issue 2, 21 May 1998, Pages 107–117, cited in the IDS filed on 7/6/2018) and Kuti et al. (Critical Care Med. 2010; 25:155-156, cited in the IDS filed on 4/3/2019) as evidenced by A practical Manual of Drug Interaction and Clinician's Safe Use of .
US 2013/0331355 discloses a method for treating a bacterial infection, comprising administering to a subject in need thereof a composition comprising Compound I or a pharmaceutically acceptable salt thereof and a carbapenem antibacterial agent (abstract, [0009], and claim 1). US 2013/0331355 further lists meropenem as a carbapenem that can be combined with Compound I (see paragraphs [0011], [0035] and [0043]; claims 2 and 12). US 2013/0331355 also discloses the treatment of Enterobacteriacea and lists K. pneumoniae as an organism that can be treated (see paragraphs [0014] and [0048]; claims 7 and 17). Example 6 of US 2013/0331355 further demonstrates effective treatment of K. pneumoniae infection in mouse models of pulmonary and thigh infection with a combination of Compound I and biapenem ([0190]-[0192]).
US 2013/0331355 discloses that while human dosage levels have yet to be optimized for the compounds of the preferred embodiments ([0064]). US 2013/0331355 specifically discloses that the amount of Compound I may be from 100 mg to 10 g, 500 mg to 5 g, or about 2 g and the amount of additional agent (antibacterial agent) may be from 100 mg to 5 g, 500 mg to 2 g, or about 1 g ([0094]). US 2013/0331355 further discloses that the molar ratio of compound I to additional agent may be from about 2:1 to 1:2, or about 1:1 ([0094]). US 2013/0331355 further discloses that the amount of Compound I and the carbapenem antibacterial agent administered will, of course, be dependent on the subject and disease state being treated, the severity of the affliction, the manner and schedule of administration and the judgment of the prescribing physician ([0064]).
US 2013/0331355 discloses that Compound I is not itself antibacterial agent but works as an inhibitor of beta-lactamase, which hydrolyzes the carbapenem class of antimicrobials such as meropenem and is associated with resistance to carbapenem (see [0005]-[0008]).
US 2013/0331355 does not specifically disclose administering specific dosages of Compound I and meropenem to a subject suffering from reduced renal function based on creatinine clearance of the patient. 
However, Cunha discloses the study regarding the safety profile of meropenem in the elderly (aged>65 years, n=843) and/or renally impaired (creatinine clearance<51 ml/min, n=436) evaluating data from 26 phase III studies which compared the use of meropenem (0.5 or 1.0 g, i.v. every 8 h) with other antimicrobial agents in patients with bacterial infections including lower respiratory infection and concludes that meropenem has an excellent safety profile and is therefore suitable for use in elderly and/or renally impaired patients (abstract and Table 1). Cunha further discloses that meropenem was administered intravenously, normally by infusion over 20–30 min but sometimes by bolus injection over 5 min, at a dosage of 0.5–1.0 g every 8 h and that for patients with impaired renal function, investigators were asked to reduce dosage 
Determination of mild, moderate and severe renal impairment from creatinine clearance values and recommended meropenem dosage adjustments
Creatinine clearance (ml/min)
Category
Dosage for 1.0 g unit dosea
Dosage for 0.5 g unit dosea
≥51
No renal impairment
1.0 g 8-hourly
0.5 g 8-hourly
26–50
Mild renal impairment
1.0 g 12-hourly
0.5 g 12-hourly
10–25
Moderate renal impairment
0.5 g 12-hourly
0.25 g 12-hourly
<10
Severe renal impairment
0.5 g 24–hourly
0.25 g 24-hourly

 
While Table 2 of Cunha discloses the recommended dose for meropenem is 1 g every 8 hours for patients with creatinine clearance of 51 ml/min or higher  and 1 g every 12 hours for patients having mild renal impairment with a creatinine clearance of 26-50 ml/min,  Cunha actually states that while the trial protocols stated that the dosage of meropenem should be adjusted in renally impaired patients, i.e. those with a creatinine clearance rate of less than 51 ml/min, 86% did not receive the appropriately adjusted dose and patients who received an inappropriate dose were not at particular risk of drug-related adverse events and withdrawals (2%). Cunha further discloses that the incidence of meropenem-related adverse events did not appear to differ between doses (1.0 and 0.5 g every 8 hours) in either non-renally impaired (18 versus 22%) or renally impaired (16 versus 15%) patients (See Results 8.3.3).
Kuti et al. also disclose meropenem dosing for ventilator associated pneumonia patients with reduced renal function and dosing modification for patients with creatinine clearance less than 50 ml/min (Title and p155, par 2, para 1). Kuti et al. further disclose that empiric dosing 1g q8h and 1g q12h in patients with CrCL ˃50 ml/min, 30-49 ml/min, and 10-29 ml/min, respectively (Table 1). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the combination comprising Compound I  and meropenem taught by US 2013/0331355 for treating a bacterial infection in a subject suffering from reduced renal function and to optimize dosing based on their creatinine clearance because the patient population of US 2013/0331355 encompasses those with and without reduced renal function and  meropenem was known to have an excellent safety profile thereby being suitable for use in renally impaired patients with adjusted dosing based on their creatinine clearance as evidenced by Cunha and Kuti et al. The dosage amount of Compound I and meropenem would be readily optimized for obtaining desired therapeutic outcomes depending on individual condition, severity and type of bacterial infection in view of the prior art in combination. Also, US 2013/0331355 already teaches the dosing range of Compound I overlaps the claimed range as stated above and further teaches that the amount of Compound I and the carbapenem antibacterial agent administered is dependent on the subject and disease state being treated, the severity of the affliction, the manner and schedule of administration and the judgment of the prescribing physician. In addition, Cunha discloses that the dosage of meropenem, 1g every 8 hours is well tolerated for patients with mild renal impairment and further discloses adjustment of the dosage based on the creatinine clearance as stated above. Cunha further discloses dosing of 1 g every 12 hours for those with mild renal impairment (creatinine clearance 25-50 ml/min which overlaps the range of 20-30 ml/min recited in claim 17) and dosing of 0.5 g every 12 hours for those moderate renal impairment (creatinine clearance 10-25 ml/min, which substantially overlaps the range of 10-20 ml/min recited in claim 18). et al. disclose that empiric dosing recommendations for meropenem are 1g q8h and 1g q12h in patients with CrCL 30-49 ml/min and 10-29 ml/min, respectively. Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed dosage range by adjusting the amounts of the drugs, the dosing interval, or both based on patients’ creatinine clearance as it was already taught and suggested by the prior art. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. And in cases involving overlapping ranges, the courts have consistently held that even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).
As to “lower respiratory tract infection”, while US 2013/0331355 does not specifically disclose the treatment of a lower respiratory tract infection with meropenem and Compound I, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the combination taught by US 2013/0331355 for treating lower respiratory tract infection as  US 2013/0331355 teaches that the combination of carbapenems and Compound I is active against K. pneumoniae which is a well-known respiratory pathogen responsible for pneumonia (i.e., a lower respiratory tract infection). US 2013/0331355 also discloses that the combination of Compound I and the carbapenem such as biapenem is effective in treating infection in a mouse model of K. pneumoniae lung infection (lower respiratory tract infection). Given the teaching of US 2013/0331355 and what is well known in the art, it would be obvious for a person skilled in the art to administer the carbapenem such as meropenem and Compound I to a subject with a lower respiratory tract infection caused by the K. pneumoniae pathogen (Enterobacteriaceae) with a reasonable expectation of successfully treating or ameliorating such infection. 
in vivo 24h AUC for Compound I and plasma clearance (Cl) for Compound I and meropenem”, those pharmacokinetic features are dependent on dosing amount and frequency and renal function of a subject, and thus would be inherent results when Compound I and meropenem are each administered in the claimed dose to a subject suffering from reduced renal function with the claimed creatinine clearance. As stated above, the combined prior art references teach, motivate, and suggest the same method steps as instantly claimed (i.e., using the same combination in overlapping amounts for treating the same patient population), thus the combination would necessarily achieve the claimed in vivo 24h AUC for Compound I and Cl for Compound I and meropenem as recited in the claimed method because products of identical chemical composition cannot have mutually exclusive properties and a chemical composition and its properties are inseparable. 
In the alternative, US 2013/0331355 discloses that Compound I 24 h AUC achieved by the method is from about 45 mg*h/L to about 500 mg*h/L ([0034]) and Compound I plasma clearance achieved by the methods is from about 0.025 L/h/kg to about 2.2 L/h/kg or from about 0.05 L/h/kg to about 1 L/h/kg ([0037]), which is from about 1.5 L/h  to 132 L/h or  from about 3 L/h to about 60 L/h, respectively when the body weight is about 60 kg. The range encompasses the claimed range. One of ordinary skill in the art would have known that the 24 h AUC of a drug should be similar or same in order to obtain similar or comparable efficacy of the drug regardless of the status of renal function. While US 2013/0331355 is silent about whether the Compound I is renally cleared, most drugs were known to be renally cleared as evidenced by Ming (p2, 1st para). Thus, one of ordinary skill in the art would have reasonably expected that Compound I would be renally cleared in the absence of evidenced to the contrary. The skilled artisan, who is a medical practitioner in this case, would have reasonably expected that a subject 

Response to Applicant’s argument
Responses are limited to Applicants' arguments relevant to either reiterated or newly applied rejections.  
Applicants mainly argued that none of cited references teach or suggest administering the claimed doses of Compound I to treat patients suffering from reduced renal function based on creatine clearance and that clearance of Compound I is affected by renal impairment. Also, Applicant argued that two compounds are renally cleared does not necessarily mean that the doses of both compounds will be similarly adjusted or that the does will even have to be adjusted when administered in patients suffering from renal impairment. 
In response, Griffith specifically teach the preferable range of Compound I is 500 mg (0.5 g) to 5 g, or about 2 g (see [0094]), which substantially overlaps or fall within the claimed range. Griffith further discloses achieving a Compound I 24 h AUC from about 45 mg*h/L to about 500 mg*h/L (see [0034]), which overlaps the claimed 24h AUC. Griffith further discloses that the amount of Compound I will, of course, be dependent on the subject and disease state being treated, the severity of the affliction, the manner and schedule of administration and the judgment of the prescribing physician ([0064]). Thus, one of ordinary skill in the art would have been motivated to optimize the dosing amount of Compound I for achieving the target 24 h AUC for Compound I in a subject with reduced renal function based on the dosing range disclosed in Griffith. One of ordinary skill would have been capable of arriving the claimed dosing amounts et al. and Cunha teach the dosing schedule for meropenem overlapping the claimed range and the need of adjusting a dose based on creatinine clearance in patient with reduced renal function.  However, Applicants have not provided any evidence of the criticality of the claimed dosing schedule. Given that applicant has yet to demonstrate the criticality of claimed parameters, the examiner maintains that one skilled in the art would have indeed found it obvious to determine the appropriate dosage amounts and plasma concentrations that would be effective in treating bacterial infection in those with reduced renal function.  Moreover, the examiner respectfully points out that the motivation to optimize would be the desire to obtain the most desirable therapeutic effect while minimizing toxic side effects. Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742. The examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where 
As to limitations of “in vivo 24h AUC for Compound I and plasma clearance for Compound I and meropenem”, those pharmacokinetic features are dependent on dosing amount and frequency and renal function of a subject, and thus would be inherent results when Compound I and meropenem are each administered in a dose of about 1.0 g every 8 hours, 1.0 g every 12 hours, and 0.5 g every 12 hours to a subject suffering from reduced renal function with claimed creatinine clearance. As stated above, the combined prior art references teach, motivate, and suggest the same method steps as instantly claimed (i.e. using the same combination in overlapping amounts for treating the same patient population), thus the combination would necessarily achieve the claimed in vivo 24h AUC for Compound I and plasma clearance for Compound I and meropenem as recited in the claimed method because products of identical chemical composition cannot have mutually exclusive properties and a chemical composition and its properties are inseparable. In the alternative, Griffith discloses that Compound I 24 h AUC achieved by the method is from about 45 mg*h/L to about 500 mg*h/L ([0034]) and Compound I plasma clearance achieved by the methods is from about 0.025 L/h/kg to about 2.2 L/h/kg or from about 0.05 L/h/kg to about 1 L/h/kg ([0037]), which is from about 1.5 L/h  to 132 L/h or  from about 3 L/h to about 60 L/h, respectively when the body weight is about 60 kg. The range encompasses the claimed range. One of ordinary skill in the art would have known that the 24 h AUC of a drug should be similar or same in order to obtain similar or comparable efficacy of the drug regardless of the status of renal function. While Griffith is silent about whether the 
In addition, Applicants argued that not all patients will achieve the claimed plasma clearance based on Fig. 15 in the specification wherein Compound I and meropenem are each administered in a dose of about 1.0 g every 8 hours and thus the data clearly indicate that Compound I and meropenem plasma clearance values are not necessarily and inevitably present. 
As states in 112 (b) rejection, the claims 15 and 17-18 appears to recite that the claimed dose of about 1.0 g every 8 hours, about 1.0 g every 12 hours, and about 0.5 g every 12 hours is the effective amount for achieving the claimed in vivo AUC and plasma clearance (Cl) for Compound I and meropenem. Thus, the claimed method is interpreted to require administering in a dose of about 1.0 g every 8 hours, about 1.0 g every 12 hours, and about 0.5g every 12 hours respectively to a patient, who will necessarily achieve the claimed AUC and Cl in claim 15, and 17-18. For example, claim 15 recites the active step of administering Compound I and meropenem in a dose of about 1.0 g every 8 hours and also requires achieving claimed plasma clearance by such dosing. Thus, the claimed method requires the active step to achieve claimed AUC and plasma clearance values in any patients with claimed creatinine clearance. Thus, those 
For the foregoing reasons, Applicants’ arguments have not been found to be persuasive.   

Double Patenting Rejection 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 15, 17-18, 38, 44, and 59-68 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of US patent 10,561,675 in view of B.A. Cunha (International Journal of Antimicrobial Agents, Volume 10, Issue 2, 21 May 1998, Pages 107–117) and Kuti et al. (Critical Care Med. 2010; 25:155-156, cited in the IDS filed on 4/3/2019).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of ‘675 patent are drawn to a method for treating a bacterial infection, comprising administering to a subject in need thereof a composition comprising Compound I or a pharmaceutically acceptable salt thereof and a carbapenem antibacterial agent such as meropenem wherein the Compound I is administered in a dose range from 15 mg/kg to about 50 mg/kg of body weight and in vivo Compound I 24 h AUC  is from about 45 mg*h/L to about 500 mg*h/L. Thus, for administration to a 60 kg person, the dosage range would be from about 1 mg to about 3.5 g.  The claims of ‘675 also recites the treatment of the infection caused by Enterobacteriacea including K. pneumoniae and that the composition is administered intravenously.  The claims of ‘675 also recites that the composition further comprises an additional medicament selected from an antibacterial agent, antifungal agent, an antiviral agent, an anti-inflammatory agent, or an anti-allergic agent.
The claims of ‘675 do not specifically recite a method of treating or ameliorating a bacterial infection with Compound I and meropenem in a subject suffering from reduced renal function based on creatinine clearance of the patient. 

Determination of mild, moderate and severe renal impairment from creatinine clearance values and recommended meropenem dosage adjustments
Creatinine clearance (ml/min)
Category
Dosage for 1.0 g unit dosea
Dosage for 0.5 g unit dosea
≥51
No renal impairment
1.0 g 8-hourly
0.5 g 8-hourly
26–50
Mild renal impairment
1.0 g 12-hourly
0.5 g 12-hourly
10–25
Moderate renal impairment
0.5 g 12-hourly
0.25 g 12-hourly
<10
Severe renal impairment
0.5 g 24–hourly
0.25 g 24-hourly

 
While Table 2 of Cunha discloses the recommended dose for meropenem is 1 g every 8 hours for patients with creatinine clearance of 51 ml/min or higher  and 1 g every 12 hours for patients having mild renal impairment with a creatinine clearance of 26-50 ml/min,  Cunha actually states that while the trial protocols stated that the dosage of meropenem should be adjusted in renally impaired patients, i.e. those with a creatinine clearance rate of less than 51 ml/min, 86% did not receive the appropriately adjusted dose and patients who received an were not at particular risk of drug-related adverse events and withdrawals (2%). Cunha further discloses that the incidence of meropenem-related adverse events did not appear to differ between doses (1.0 and 0.5 g every 8 hours) in either non-renally impaired (18 versus 22%) or renally impaired (16 versus 15%) patients (See Results 8.3.3).
Kuti et al. also disclose meropenem dosing for ventilator associated pneumonia patients with reduced renal function and dosing modification for patients with creatinine clearance less than 50 ml/min (Title and p155, par 2, para 1). Kuti et al. further disclose that empiric dosing recommendations for meropenem are 2g q8h, 1g q8h and 1g q12h in patients with CrCL ˃50 ml/min, 30-49 ml/min, and 10-29 ml/min, respectively (Table 1). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the combination comprising Compound I  and meropenem for treating a bacterial infection in a subject suffering from reduced renal function and to optimize dosing based on their creatinine clearance because the patient population of the patent encompasses those with and without reduced renal function and  meropenem was known to have an excellent safety profile thereby being suitable for use in renally impaired patients with adjusted dosing based on their creatinine clearance as evidenced by Cunha and Kuti et al. As to the dosage range of Compound I in an amount from about 0.5 g to about 1.0 g and meropenem in an amount from about 0.5 g to 1.0 g, the claims of the patent recite the dosage range of Compound I overlaps the claimed range as stated above.  In addition, Cunha discloses that the dosage of meropenem, 1g every 8 hours is well tolerated for patients with mild renal impairment and further discloses adjustment of the dosage based on the creatinine clearance as stated above. Cunha further discloses dosing of 1 g every 12 hours for those with mild renal impairment (creatinine clearance 25-50 ml-min which overlaps the range et al. disclose that empiric dosing recommendations for meropenem are 1g q8h and 1g q12h in patients with CrCL 30-49 ml/min and 10-29 ml/min, respectively. Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed dosage range by adjusting the dosage of the drugs, the dosing interval, or both based on patients’ creatinine clearance, thereby achieving claimed AUC and creatine clearance as it was already taught and suggested by the prior art. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. And in cases involving overlapping ranges, the courts have consistently held that even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).
As such, the claims of the instant application would have been obvious over those of the ‘675 patent.   
Response to Applicant’s argument
Since the ‘579 application (Griffith) is issued as the ‘675 patent, Applicant provided the same arguments as stated above, thus the same response is herein applied as above. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611